Citation Nr: 0005520	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  95-18 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Entitlement to service connection for a left knee 
disability as secondary to service connected residuals of 
a right medial meniscectomy with patellar tendon transfer.  

2. Entitlement to an increased evaluation for residuals of a 
right medial meniscectomy with patellar tendon transfer, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.L. Salas, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1972 to 
November 1974.  

The current appeal arose from December 1993, August 1995, and 
October 1996 determinations of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In December 1993 the RO denied entitlement to an increased 
evaluation for residuals of a right medial meniscectomy with 
patellar tendon transfer.  

In August 1995 the RO affirmed the determination previously 
entered and denied entitlement to service connection for 
residuals of a left knee injury as secondary to the service-
connected disability of the right knee.  The RO affirmed the 
denial of entitlement to service connection for a left knee 
injury as secondary to service-connected disability of the 
right knee in October 1996.

In April 1998 the Board of Veterans' Appeals (Board) 
determined that new and material evidence had been submitted 
to reopen the previously denied claim of entitlement to 
service connection for a left knee disability as secondary to 
the service-connected residuals of a right knee meniscectomy 
with patellar tendon transfer, determined that a January 3, 
1975 rating decision wherein the RO assigned a noncompensable 
evaluation for the service-connected disability of the right 
knee did not constitute clear and unmistakable error, and 
remanded the issues of entitlement to de novo consideration 
of service connection for a left knee disability as secondary 
to the service-connected disability of the right knee and an 
increased evaluation therefor to the RO for further 
development and adjudicative actions.




In July 1999 the RO denied on a de novo basis entitlement to 
service connection for a left knee disability as secondary to 
the service-connected residuals of a right medial 
meniscectomy with patellar tendon transfer, and affirmed the 
denial of entitlement to an increased evaluation for 
residuals of a right medial meniscectomy with patellar tendon 
transfer.

The case has been returned to the Board for further appellate 
review.

The issue of entitlement to an increased evaluation for 
residuals of a medial meniscectomy of the right knee with 
patellar tendon repair is addressed in the remand portion of 
this decision.  


FINDING OF FACT

A left knee disability is not causally related to the 
service-connected residuals of a medial meniscectomy of the 
right knee with patellar tendon repair either directly or on 
the basis of aggravation.


CONCLUSION OF LAW

A left knee disability is not proximately due to, the result 
of, or aggravated by the service connected residuals of a 
medial meniscectomy of the right knee with patellar tendon 
transfer.  38 U.S.C.A. § 1110 (West 1991);  38 C.F.R. § 
3.310(a) (1999); Allen v. Brown, 7 Vet. App. 439 (1995).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records were unremarkable regarding the left 
knee.  On the veteran's separation examination, no disorder 
of the left knee was noted.  

In a private treatment record from January 1980 the veteran 
reported that his right knee felt unstable as though he could 
not trust the knee.  The knee ligament stability was "really 
quite good" according to the doctor's report.  There was 
minimal or minor laxity.  In February 1980 the veteran 
reported that his right knee was feeling stronger and he 
denied any giving way.  He had been playing racquetball.  The 
doctor stated that his impression was that the veteran would 
not have any residual physical impairment of his right knee.  

When the veteran originally filed his claim for entitlement 
to service connection it was contended that a left knee 
disability resulted from instability of the right knee.  It 
was contended that the left knee was injured in a fall while 
skiing in April 1980, but that the fall occurred as a result 
of his right knee giving out.  

In May 1980 the veteran reported to his physician that his 
right knee was not bothering him very much but that in April 
1980 he injured his left knee in a fall while skiing.  He did 
not report to his doctor that his right knee had given out 
prior to the fall.  

In July 1980 the veteran underwent arthroscopy and arthrotomy 
of the left knee.  The diagnosis was torn anterior cruciate 
ligament (ACL) of the left knee.  Again, there was no report 
of right knee instability to include any right knee 
instability contemporaneously with his April 1980 fall.  

In correspondence received in August 1984 the veteran 
reported a right knee injury in 1980.  He stated that due to 
having to favor his right knee "an injury occurred" to his 
left knee.  

The veteran underwent a VA orthopedic examination in April 
1989.  He reported post service injuries to his right and 
left knees.  He could not remember the exact time sequence.  
The diagnosis was a partial tear of the left ACL, healed.  X-
rays showed mild osteoarthritis.  The examiner noted that the 
veteran had sustained multiple injuries to both knees.  The 
right knee complaints were deemed to be sequelae of the 
injury on active duty.  Left knee complaints were attributed 
to the veteran's skiing injury preceding his surgery of July 
1980.  

A lay statement submitted by an acquaintance of the veteran 
asserts that the veteran injured his left knee while skiing 
in April 1980.  The acquaintance stated that the veteran fell 
to the right, which seemed to be caused by his right ski 
going out that way.  He reported the veteran told him that he 
felt his right leg went out when he crashed.  

The veteran testified at a hearing at the RO in October 1989.  
His testimony, as recorded in the hearing transcript, was 
essentially consistent with his stated contentions.  He 
maintained that his right knee gave out while skiing, causing 
his fall.  He denied problems with the right knee on the day 
of the skiing accident prior the fall, but testified that he 
reported to medical providers who treated him after his fall 
that his right knee had given out.  

The veteran's private orthopedist, Dr. WRP, issued a written 
report on his behalf in June 1995.  The doctor stated that 
the veteran had an injury in 1980 in which his right knee 
gave out causing him to injure his left knee.  The basic 
cause of the accident was said to be instability of the right 
knee.  

In a report from March 1995 another physician, Dr. JFW, wrote 
that the veteran requested that he comment that the right 
knee injury could be causing problems with his left knee.  
According to the report, in the words of the doctor "The 
logic of this would be that he is favoring his right knee, 
and putting stress on the left knee."  The doctor then 
stated that although that could be "possible" with a 
history of multiple injuries to his left knee, it was "hard 
to state that for certain."  

The November 1995 VA examination report shows the veteran's 
left knee was not examined and no opinion was made on 
etiology of a left knee disorder.  

In April 1996, August 1996 and October 1996, Dr. WRP 
submitted additional statements to the effect that the 
veteran's documented right knee disability would tend to 
result in right knee instability and that the unstable right 
knee contributed in some unspecified fashion to the injury of 
his left knee.  In October 1996 the doctor wrote "Having a 
right knee that was somewhat unstable probably did contribute 
to the injury of the left knee.  How can I make that any more 
clear than I have already made it, I don't know.  People 
stand on two legs and having one knee that is unstable 
predisposes the opposite knee to injury."  In his October 
1996  report the doctor admitted that he was speculating on 
events more than 10 years prior to his last treatment of the 
patient.  

The veteran's hearing testimony at hearings in October 1995 
and March 1997, and his written statements were essentially 
the same as his previous statements and hearing testimony of 
October 1989.  

The veteran underwent a VA examination of his left knee in 
February 1999.  The examiner reviewed the evidence in the 
claims folder including the opinions of the veteran's private 
doctors.  The examiner felt that the left knee injury 
resulted from the veteran's 1980 skiing accident.  He did not 
feel that the veteran's right knee contributed to the injury.  
He added that the veteran's favoring of his right knee would 
not cause the pathology in his left knee.  


Criteria

Disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310.  

When aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
condition, a veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability that existed prior to the aggravation.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995).  

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case. When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one that exists because of an approximate balance of 
positive and negative evidence that does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  38 C.F.R. § 3.102 
(1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 
3.102, 4.3 (1999).


Analysis

The Board has carefully considered the evidence compiled by 
and on behalf of the veteran and determined that his claim 
for entitlement to service connection for a left knee 
disability as secondary to his service-connected right knee 
disability is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The veteran has submitted medical opinion 
evidence from private treatment providers that his service 
connected right knee disability either made the right knee 
prone to instability and likely contributed to a post service 
injury to the left knee, or that it was possible, albeit 
uncertain, that in favoring his right knee he was putting 
undue stress on the left knee, resulting in a left knee 
injury and consequent disability.  

The Board is satisfied that as a result of the April 1998 
remand of the case to the RO for further development, all 
relevant facts have been adequately developed for the purpose 
of adjudicating the claim for secondary service connection.  
No further assistance in developing the facts pertinent to 
the claim is required to comply with the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a).  Identified medical 
records have been requested and the veteran has been provided 
with hearings and a VA examination.  

While the opinions of the veteran's treating doctors has been 
considered, and their opinions do not patently lack 
credibility, the preponderance of the evidence is against the 
veteran's claim and therefore the Board must deny the appeal.  
Gilbert, 1 Vet. App. 49.  

The most persuasive medical evidence was provided by the VA 
medical examiner who performed the February 1999 VA 
examination of the veteran's knees.  The examiner was of the 
opinion that the veteran's left knee injury resulted from his 
post service fall and that the right knee was not a factor in 
development of the disability.  

The VA examiner addressed the opinions of the veteran's 
private physicians, Drs. WRP and JFW, and his opinion is most 
consistent with the evidence of record, whereas, as will be 
explained below, the opinion of Dr. WRP's opinion was 
premised on a fact not supported by the evidence of record.  
The VA examiner also gave the most detailed reasons for his 
opinion whereas Drs. WRP and JFW did not give detailed 
reasons.  It is also important to note that the VA examiner 
had access to all of the evidence of record in the claims 
folder whereas Drs. WFP and JFW did not.  The Board notes 
that the VA examiner at no time suggested that the service-
connected right knee disability aggravated or caused a 
worsening of the left knee disability.

Dr. WRP admitted that he was speculating many years after 
last treating the veteran, and premised his opinion that 
there was a likely relationship between the right knee 
disability and the post service left knee injury on the basis 
that the veteran's right knee would have been unstable at the 
time of the left knee injury.  In fact, although the veteran 
asserts that his right knee gave out while skiing in 1980, he 
did not report to Dr. WRP at that time that his right knee 
had given out and his right knee was found to be stable in 
reports prior to and shortly after the accident.  Therefore, 
the evidence is not persuasive that the veteran's right knee 
disability did, in fact, give out and cause the accident that 
resulted in the left knee injury.  

The veteran's lay witness observed the veteran fall to the 
right while skiing and noted that his right ski appeared to 
be going out that way.  While this observation is competent, 
it does not change the fact that the veteran's knee was not 
shown to be actually productive of instability either shortly 
before or shortly after his fall.  

As for whether the left knee disorder was caused by 
additional stress from favoring the right knee, Dr. JFW felt 
that it was possible although uncertain given the number of 
injuries that the veteran had suffered to his knees.  Dr. WRP 
supported the theory, and the VA examiner discounted it.  The 
Board believes that the totality of the evidence supports the 
conclusion that the left knee injury was most consistent with 
the veteran's fall while skiing, not stress from favoring the 
knee.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for 
service connection for a left knee disability as secondary to 
the service-connected residuals f a medial meniscectomy of 
the right knee with patellar tendon transfer.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a left knee disability 
as secondary to the service-connected residuals of a medial 
meniscectomy of the right knee with patellar tendon transfer, 
the appeal is denied.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

First and foremost, the veteran's VA examination of February 
1999 established that degenerative changes of the right knee 
are part of the service-connected disability.  

Degenerative changes (arthritis) must be evaluated in terms 
of limitation of motion.  Unfortunately, ranges of motion 
were not provided in terms of degree of arc in the 
examination report.  Although the RO interpreted the 
examination report as showing full range of motion of the 
knee, full range of motion for the knee for VA purposes is 
defined by regulation as 0 degrees extension to 140 degrees 
flexion.  38 C.F.R. § 4.71, Plate II (1999).  What the VA 
examiner stated on examination was that the veteran had 
"full" extension and that flexion was to approximately 10 
inches from the heel to the buttocks.  The examiner also 
noted that the veteran stated that he could not attain full 
flexion of the right knee in a squatting position and could 
not arise again after squatting.  The Board cannot conclude 
that the veteran had full range of knee motion or ascertain 
the degree of limitation of motion without more precise 
measurement.  

In view of the absence of adequate findings, the Board must 
again remand the claim of entitlement to an increased 
evaluation for residuals of a medial meniscectomy of the 
right knee with patellar tendon transfer to the RO.  

In cases of evaluation of orthopedic disabilities there must 
be adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59;  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  On reexamination, 
attention must be provided to ensure that functional 
limitation, including limitation of motion due to pain, is 
adequately considered.  

It is noted that the VA examiner stated that the veteran did 
not have loss of coordination or function due to the injury 
except for squatting.  The VA examiner also stated that there 
was no manifestation or expression of pain but did not 
explain why the veteran could not flex his right knee all the 
way while squatting, why he could not arise again, and why he 
had minimal muscular atrophy of the right leg.  


In summary, the Board is of the opinion that a 
contemporaneous examination of the appellant as well as 
association with the claims file of any additional records of 
treatment that may have accumulated during the course of the 
appeal would materially assist in the adjudication thereof.  

Also, it is noted that the veteran's representative has 
asserted the applicability of entitlement to multiple 
evaluations pursuant to VAOPGCPREC 23-97.  The VA General 
Counsel stated in that precedential opinion that there is no 
prohibition against assigning separate ratings for lateral 
instability or subluxation of the knees, and for arthritis of 
the knees.  

While the RO stated that the veteran has no more than 
moderate impairment of the knee (an apparent reference to 
Diagnostic Code 5257, which pertains to recurrent subluxation 
or lateral instability), the veteran's disability evaluation 
is assigned pursuant to Diagnostic Code 5258.  That 
diagnostic code provides that a 20 percent rating is assigned 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  

On remand, the RO should address the question of multiple 
ratings, pyramiding, Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), and General Counsel Opinion 23-97.  The RO should 
specify with particularity whether the veteran's right knee 
disability is actually being evaluated pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5258, whether the veteran's 
disability is being rated by analogy to Diagnostic Code 5258, 
or whether the veteran is being evaluated in accordance with 
some other diagnostic code.  

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.103(a) 
(1999), the Board is deferring adjudication of the issue of 
entitlement to an increased evaluation for the service-
connected disability of the right knee pending a remand of 
the case to the RO for further development as follows:  


1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claim.  After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for a VA 
orthopedic examination of the veteran by 
an orthopedic surgeon or another 
appropriate specialist in order to 
ascertain the current nature and extent 
of severity of the service-connected 
right knee disability.  Any further 
indicated special studies should be 
conducted.  

The claims file, copies of the criteria 
under 38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59, and a separate copy of this remand 
must be made available to and reviewed by 
the examiner prior and pursuant to 
conduction and completion of the 
examination.  

The examiner should record pertinent 
medical complaints, symptoms, and 
clinical findings, including specifically 
active and passive range of motion of the 
right knee recorded in degrees of arc.  
Functional limitations due to symptoms of 
the service-connected disability should 
be thoroughly evaluated.  


The examiner should then make an 
assessment of the severity of the 
disability in terms of the rating 
criteria pertaining to the knees, and 
comment on the functional limitations, if 
any, caused by the appellant's service 
connected disability in light of the 
provisions of 38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59.  

It is requested that the examiner 
provide explicit responses to the 
following questions:

Does the service-connected disability 
involve only the bones, or does it 
also involve the muscles and nerves? 

Does the service connected disability 
cause objectively or objectively 
weakened movement, excess 
fatigability, and incoordination, and 
if so, can the examiner comment on the 
severity of these manifestations on 
the ability of the appellant to 
perform average employment in a civil 
occupation?  If the severity of these 
manifestations can not be quantified, 
the examiner must so indicate.

With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain 
is visibly manifested on movement, the 
presence and degree of, or absence of, 
muscle atrophy attributable to the 
service connected disability, the 
presence or absence of changes in 
condition of the skin indicative of 
disuse due to the service connected 
disability, or the presence or absence 
of any other objective manifestation 
that would demonstrate disuse or 
functional impairment due to pain 
attributable to the service connected 
disability.

The examiner is also requested to 
comment upon whether or not there are 
any other medical or other problems 
that have an impact on the functional 
capacity affected by the service 
connected disability, and if such 
overlap exists, the degree to which 
the nonservice connected problem 
creates functional impairment that may 
be dissociated from impairment caused 
by the service connected disability.  
If the functional impairment created 
by the nonservice connected problem 
can not be dissociated, the examiner 
should so indicate.  Any opinions 
expressed must be accompanied by a 
complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  
Stegall, 11 Vet. App. 268.

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for residuals of 
a medial meniscectomy of the right knee 
with patellar tendon transfer, with 
consideration of all criteria to include 
38 C.F.R. §§ 4.40, 4.45, 4.59.  

The RO should also document its 
consideration of the applicability of the 
criteria under 38 C.F.R. § 3.321(b)(1) 
(1999).

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals







